Case 3:17-cv-01104-VLB Document 82-90 Filed 05/15/19 Page 1 of 3




                  Exhibit 90
              Case 3:17-cv-01104-VLB Document 82-90 Filed 05/15/19 Page 2 of 3



From:        Dovidio, John [/O=YALE UNIVERSITY/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=JD5281CS]
Sent:        Friday, April 03, 2015 3:29:24 PM
To:          Mangan, John
Subject:     RE: In response to your recent letter




Who in General Counsel's office have you been working with?


From: Mangan, John
Sent: Friday, April 03, 2015 2:18 PM
To: Dovidio, John
Cc: Bakemeier, Emily
Subject: FW: In response to your recent letter

Jack: See below.


From: Susan Byrne [mailto:susan.byrne@yale.edu]
Sent: Thursday, April 02, 2015 8:56 PM
To: Mangan, John
Cc: Gendler, Tamar
Subject: Re: In response to your recent letter

Dear John and Dean Gendler,
Thank you both for the response. I understand your concerns and appreciate your having taken the time to let me know about
the status of your considerations.
Yours truly,
Sue


From: "Mangan, John"
Date: Thursday, April 2, 2015 6:02 PM
To: Susan Byrne <susan.byrne@yale.edu>
Cc: "Gendler, Tamar"
Subject: In response to your recent letter

Dear Sue,

Please see below the note from Tamar Gendler.

-JRM

*******************

Dear Sue,

I write to acknowledge receipt of your letter of April 1, 2015 to Rolena Adorno requesting that she and Roberto Gonzalez
Echevarria recuse themselves from your tenure review. The FAS Dean's Office will not make any final decisions about
the composition of the review committee or the eligibility of other departmental faculty to participate in the process
until the climate review that is currently underway in Spanish and Portuguese is completed. At that time, we will be in a
better position to address the concerns you have raised.




                                                                                                                     BYRNE00943 5
                Case 3:17-cv-01104-VLB Document 82-90 Filed 05/15/19 Page 3 of 3



Best regards,

Tamar


Tamar Szabo Gendler
Dean, Faculty of Arts and Sciences
Vincent J. Scully Professor of Philosophy
Professor of Psychology and Cognitive Science




                                                                                   BYRNE009436
